Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 04/06/20.
Claims 37-56 are under examination.
Claims 37-56 are newly claimed and claims 1-36 are canceled via a preliminary amendment filed on 04/06/20, which is considered by the examiner.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
6.	   The information disclosure statement (IDS) submitted on 02/28/20, 06/05/20, 09/17/20, 10/28/20 & 11/12/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
7.	      The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the title to “SESSION MANAGEMENT METHOD AND SYSTEM, AND TERMINAL FOR LOCATING A USER PLANE FUNCTION (UPF) ENTITIY WHEN SESSION IS IN AN ACTIVE STATE”
Drawings
8.	Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02. Corrected drawings in compliance with 37 CFR 1.121 are required in reply to the Office action to avoid abandonment of the application. The replacement sheet should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



CLAIM INTERPRETATION

9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “an access and mobility management function (AMF) entity configured to...”, “a session management function (SMF) entity configured to...”, and “the SMF entity further configured to…” in claims 37 & 44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Figures 16-20 & Paragraphs 0248, 0250, 0253-0255 & 028) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claims Objections 
11.	Claims 41 & 44 are objected to because of minor informalities:  
12.	Claim 41, in part, recites an acronym “the SMF entity” in line 3. Since it is recited for the first time in the claim, for clarity it is suggested to change “ SMF entity” to “a SMF entity”.
13.	Claim 44, in part, recites an acronym “the first UPF” in line 2. Since it is recited for the first time in the claim, for clarity it is suggested to change “ first UPF” to “a first UPF”.


Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


15.	Claims 37-42, 44, 46-49 & 54-55 is rejected under 35 U.S.C. 103 as being unpatentable over Alexandre et al. (hereinafter referred as Alexandre), WO International Publication No. 2016/048573 A1., in view of 3GPP et al. (hereinafter referred as 3GPP) NPL document, “3rd Generation Partnership project Technical Specification Group Services and system Aspects Procedures for the 5G System” (as disclosed in the IDS).
Regarding claim 37: Alexandre discloses a system, comprising:
an access and mobility management function (AMF) entity configured to send a first message comprising location information of a user equipment (UE); and a session management function (SMF) entity configured to: receive the first message from the AMF entity (See FIG. 4 & Page 10; line 6 thru Pahe 11; line 25; a target MME decide to accept a relocation request and create a new TMSI for the UE. In response, a source MME triggers a Non-Access Stratum (NAS) Globally Unique Temporary Identity (GUTI) reallocation process to the UE by means of generating a reallocation request message. The reallocation request message includes a Mobile Country Code (MCC), a Mobile Network Code (MNC) and system architecture TMSI (S-TMSI) from the target MME);
send a second message to the UE, wherein the second message indicates a reestablishment of the PDU session or a modification of the PDU session (See FIG. 4 & Page 10; line 6 thru Page 11; line 25; the source MME sends a reallocation message to the UE using a new relocation request message from the source MME and forward the message to the UE. The target MME creates an association with an SGW by means of transmitting a Modify Session message (i.e., modify session request message) to the SGW using GPRS tunnel protocol and in response, receive a message such as modify session request message confirming the session modification by means of GTP control (GTP-C).
Alexandre does not explicitly discloses determine, based on the first message, that the UE has moved out of a service area of a first user plane function (UPF) entity, wherein the first UPF entity corresponds to a Packet Data Unit (PDU) session for the UE, the modified session is a PDU session and the interaction for the request message is between the eNB and the mobility management function.
However, 3GPP from the same field of endeavor discloses determine, based on the first message, that the UE has moved out of a service area of a first user plane function (UPF) entity, wherein the first UPF entity corresponds to a Packet Data Unit (PDU) session for the UE (See Pages 14-35 & FIG. 4.2.3.2.-1; the AMF forwards relevant events to the SMF, e.g., at handover where the RAN tunnel info changes or the AMF is reallocated and the SMF reallocate PDU session anchor serving a PDU session. In addition, the SMF determines that the serving UPF needs to be relocated due to events that benefits from UPF relocation), the modified session is a PDU session and the interaction for the request message is between the eNB and the mobility management function (See Pages 14-15 & FIG. 4.2.3.2.-1; a UE sends a request message to an AMF and the modifies session is a PDU session).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include determine, based on the first message, that the UE has moved out of a service area of a first user plane function (UPF) entity, wherein the first UPF entity corresponds to a Packet Data Unit (PDU) session for the UE, the modified session is a PDU session and the interaction for the request message is between the eNB and the mobility (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 38: the combination of Alexandre and 3GPP discloses a system,
Furthermore, 3GPP discloses a system, wherein the AMF entity is further configured to receive a service request message and the location information of the UE (See pages 14-15, 24, 33, 52 & FIG. 4.3.3.2-1; The UE sends a session modification request message to initiate the PDU session modification procedure).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the AMF entity is further configured to receive a service request message and the location information of the UE as taught by 3GPP in the system of Alexandre, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 39: the combination of Alexandre and 3GPP discloses system,
Furthermore, 3GPP discloses a system, wherein the service request message comprises an identifier of a second PDU session that needs to be activated (See pages 14-15, 24, 33, 52 & FIG. 4.3.3.2-1; The SMF sends NAS message to the UR via AMF, the NAS message contains the need to relocate the PDU session ID and indicates the need to re-establish the PDU session).
(KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 40: the combination of Alexandre and 3GPP discloses system,
Furthermore, 3GPP discloses a system, wherein the second message comprises a PDU session identifier of the PDU session and an indication indicating the re-establishment of the PDU session or the modification of the PDU session (See pages 14-15, 24, 33, 52 & FIG. 4.3.3.2-1; The SMF sends NAS message to the UR via AMF, the NAS message contains the need to relocate the PDU session ID and indicates the need to re-establish the PDU session).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the second message comprises a PDU session identifier of the PDU session and an indication indicating the re-establishment of the PDU session or the modification of the PDU session as taught by 3GPP in the system of Alexandre, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 41: the combination of Alexandre and 3GPP discloses a system,
Furthermore, 3GPP discloses a system, wherein the AMF entity is further configured to store an association between the PDU session identifier of the PDU session and an SMF identification associated with the SMF entity (See pages 14-15, 24, 33, 52).
(KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 42: the combination of Alexandre and 3GPP discloses a system,
Furthermore, 3GPP discloses a system, wherein the SMF entity is further configured to determine a session continuity mode of the PDU session (See Page 27, 35 & FIG. 4.3.5.1; the SMG entity selecting a session continuity mode for a PDU session).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the SMF entity is further configured to determine a session continuity mode of the PDU session as taught by 3GPP in the system of Alexandre, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 44: the combination of Alexandre and 3GPP discloses a system,
Furthermore, 3GPP discloses a system, wherein the SMF entity is further configured to send the second message to the UE by sending the second message to the AMF entity, and wherein the AMF entity is further configured to forward the second message to the UE (See Pages 33-34 & FIG. 4.3.3.2-1; sending a second message).
Regarding claim 46: the combination of Alexandre and 3GPP discloses a system,
(See Page 33 & FIG. 4.3.3.2-1; the SMF entity receives a message sent by an AMF).
Regarding claim 47: Alexandre discloses a network apparatus (See FIG. 11; Device 1100), comprising: 
at least one processor (See FIG. 11; Device 1100 includes a processor 1120); and 
a memory (See FIG. 11; Device 1100 includes a memory 1130) coupled to the at least one processor and storing programming instructions that, when executed by the at least one processor, cause the network apparatus to:
receive a first message comprising location information of a user equipment (UE) from an access and mobility management function (AMF) entity See FIG. 4 & Page 10; line 6 thru Pahe 11; line 25; a target MME decide to accept a relocation request and create a new TMSI for the UE. In response, a source MME triggers a Non-Access Stratum (NAS) Globally Unique Temporary Identity (GUTI) reallocation process to the UE by means of generating a reallocation request message. The reallocation request message includes a Mobile Country Code (MCC), a Mobile Network Code (MNC) and system architecture TMSI (S-TMSI) from the target MME);
send a second message to the UE, wherein the second message indicates a reestablishment of the PDU session or a modification of the PDU session (See FIG. 4 & Page 10; line 6 thru Page 11; line 25; the source MME sends a reallocation message to the UE using a new relocation request message from the source MME and forward the message to the UE. The target MME creates an association with an SGW by means of transmitting a Modify Session message (i.e., modify session request message) to the SGW using GPRS tunnel protocol and in response, receive a message such as modify session request message confirming the session modification by means of GTP control (GTP-C).
Alexandre does not explicitly discloses determine, based on the first message, that the UE has moved out of a service area of a first user plane function (UPF) entity, wherein the first UPF entity corresponds to a Packet Data Unit (PDU) session for the UE, the modified session is a PDU session and the interaction for the request message is between the eNB and the mobility management function.
However, 3GPP from the same field of endeavor discloses determine, based on the first message, that the UE has moved out of a service area of a first user plane function (UPF) entity, wherein the first UPF entity corresponds to a Packet Data Unit (PDU) session for the UE (See Pages 14-35 & FIG. 4.2.3.2.-1; the AMF forwards relevant events to the SMF, e.g., at handover where the RAN tunnel info changes or the AMF is reallocated and the SMF reallocate PDU session anchor serving a PDU session. In addition, the SMF determines that the serving UPF needs to be relocated due to events that benefits from UPF relocation), the modified session is a PDU session and the interaction for the request message is between the eNB and the mobility management function (See Pages 14-15 & FIG. 4.2.3.2.-1; a UE sends a request message to an AMF and the modifies session is a PDU session).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include determine, based on the first message, that the UE has moved out of a service area of a first user plane function (UPF) entity, wherein the first UPF entity corresponds to a Packet Data Unit (PDU) session for the UE, the modified session is a PDU session and the interaction for the request message is between the eNB and the mobility (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 48: the combination of Alexandre and 3GPP discloses a network apparatus,
Furthermore, 3GPP discloses a network apparatus, wherein the second message comprises a PDU session identifier of the PDU session and an indication indicating the re-establishment of the PDU session or the modification of the PDU session (See pages 14-15, 24, 33, 52 & FIG. 4.3.3.2-1; The SMF sends NAS message to the UR via AMF, the NAS message contains the need to relocate the PDU session ID and indicates the need to re-establish the PDU session).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the second message comprises a PDU session identifier of the PDU session and an indication indicating the re-establishment of the PDU session or the modification of the PDU session as taught by 3GPP in the system of Alexandre, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 49: the combination of Alexandre and 3GPP discloses a network apparatus,
Furthermore, 3GPP discloses a network apparatus, wherein the programming instructions, when executed by the at least one processor, further cause the network apparatus to (See Page 27, 35 & FIG. 4.3.5.1; the SMG entity selecting a session continuity mode for a PDU session).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the programming instructions, when executed by the at least one processor, further cause the network apparatus to determine a session continuity mode of the PDU session as taught by 3GPP in the system of Alexandre, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 54: Alexandre discloses apparatus (See FIG. 11; Device 1100), comprising:
 at least one processor (See FIG. 11; Device 1100 includes a processor 1120); and
a memory (See FIG. 11; Device 1100 includes a memory 1130) coupled to the at least one processor and storing programming instructions that, when executed by the at least one processor, cause the apparatus to:
send a service request message to an access and mobility management function (AMF) entity; receive a first message from the AMF entity in response to the service request message (See FIG. 4 & Page 10; line 6 thru Page 11; line 25; the source MME sends a reallocation message to the UE using a new relocation request message from the source MME and forward the message to the UE. The target MME creates an association with an SGW by means of transmitting a Modify Session message (i.e., modify session request message) to the SGW using GPRS tunnel protocol and in response, receive a message such as modify session request message confirming the session modification by means of GTP control (GTP-C) 
perform the re-establishment of the PDU session or the modification of the PDU session based on the first message.
However, 3GPP from the same field of endeavor discloses wherein the first message indicates a re-establishment of a Packet Data Unit (PDU) session for a user equipment (UE) or a modification of the Packet Data Unit (PDU) session (See Pages 34-35 & FIG. 4.3.5.1-1; the SMF sends a NAS message to the UE via the AMF and the NAS message contains the PDU session ID that needs to be relocated within an indication that a PDU session re-establishment to the same DN); and
perform the re-establishment of the PDU session or the modification of the PDU session based on the first message (See Pages 14-37 & FIG. 4.3.5.1-1; the SMF performs PDU session release procedure according to the NAS message).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the first message indicates a re-establishment of a Packet Data Unit (PDU) session for a user equipment (UE) or a modification of the Packet Data Unit (PDU) session; and perform the re-establishment of the PDU session or the modification of the PDU session based on the first message as taught by 3GPP in the system of Alexandre, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 55: the combination of Alexandre and 3GPP discloses a network apparatus,
Furthermore, 3GPP discloses a network apparatus, wherein the first message comprises a PDU session identifier of the PDU session and an indication indicating the re-establishment of the PDU session or the modification of the PDU session (See pages 14-15, 24, 33, 52 & FIG. 4.3.3.2-1; The SMF sends NAS message to the UR via AMF, the NAS message contains the need to relocate the PDU session ID and indicates the need to re-establish the PDU session).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the first message comprises a PDU session identifier of the PDU session and an indication indicating the re-establishment of the PDU session or the modification of the PDU session as taught by 3GPP in the system of Alexandre, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).


Allowable Subject Matter
27.	Claims 43, 45, 50-53 & 56  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the drawing objection.

Conclusion
28.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

	A. 	Kahn et al. 2021/0051761 A1 (See FIG. 1, Para. 0022-0024 & 0030).
	B.	Andersson et al. 2019/0075590 A1 (See FIG. 3A & Para. 0043-0050).
	C.	Lee et al. 2018/0270715 A1 (See FIG. 2, Para. 0007, 0021 & 0023).

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        
/MEWALE A AMBAYE/